Citation Nr: 1515395	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, and an evaluation in excess of 10 percent thereafter for right leg radiculopathy, to include restoration of a 20 percent rating.

2.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, and an evaluation in excess of 10 percent thereafter for left leg radiculopathy, to include restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to June 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the evaluations for right and left leg radiculopathy from 20 percent to noncompensable, effective August 1, 2007.  

While the claims were pending, the RO issued a decision in January 2011 increasing the ratings for right and left leg radiculopathy from noncompensable to 10 percent, effective August 1, 2007.  This did not satisfy the Veteran's appeal. 

In October 2011, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is associated with the claims files.

When this case was before the Board in June 2012, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.





REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claims are decided.

At an October 2011 Board hearing, the Veteran contended that his right and left leg radiculopathy had increased in severity.  In June 2012, the Board remanded the Veteran's claims for a VA examination to ascertain the current degree of severity of his bilateral radiculopathy.

The Veteran was afforded a VA examination in August 2012.  The examiner reported that the symptoms of his bilateral leg radiculopathy included constant moderate pain and intermittent severe pain in the lower extremities, decreased sensation in the thighs and knees, 4/5 strength for bilateral knee extension, ankle planter flexion and dorsiflexion, 1+ deep tendon reflexes at the knees and ankles, and a mildly antalgic gait with slight limp, "most likely due to his low back degeneration and bilateral radiculopathy."  The examiner opined that the Veteran's symptoms of absent sensation for light touch in the lower legs, ankles, feet, and toes and trophic changes of hair loss and smooth, shiny skin of the distal lower legs were most likely due to diabetic neuropathy.  The examiner also noted that the lumbosacral X-ray report findings appeared to be worse than an X-ray report dated in October 2011.  Finally, the examiner reported that the Veteran's bilateral lower extremity nerves were all normal, with no level of paralysis noted.

The Board finds that the Veteran's appeal must again be remanded for a VA examination to determine the affected nerve(s) and the level of paralysis or incomplete paralysis caused by the Veteran's service-connected bilateral leg radiculopathy.  The Board notes that the August 2012 VA examination report is unclear because the Veteran's symptoms of constant and intermittent pain, antalgic gait with a slight limp, decreased sensation of the thighs and knees, decreased strength, and impaired deep tendon reflexes attributable to his bilateral leg radiculopathy conflict with the examiner's determination that all lower extremity nerves were normal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his bilateral lower extremity radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should specifically identify each nerve affected by the bilateral radiculopathy.  With respect to each such nerve, the examiner should provide an opinion as to whether there is mild, moderate, or severe incomplete paralysis or complete paralysis of the nerve due to the radiculopathy.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




